DETAILED ACTION
This is in response to Applicant’s telephone inquiry regarding the premature Final Office action mailed 1/11/2021. A Non-Final Office action follows.	
Response to Amendment
2.	The amendment filed on 11/16/20 has been entered.

Claims 1 and 6 have been amended.

Claims 2, 4, 5, 7, 9 and 10 have been cancelled.

Claims 1 and 6 are under consideration.


Claim Objections
3.	Claims 1 and 6 are objected to because of the following informalities:  Since claims 1 and 6 require “… a motor configured to turn the spindle …,” the recitation of claims 1 and 6 calling for, “… a motor for rotating ...” should read “… the motor for rotating ...” 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

6.	Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (“Aoki”) JP 2011-36962. (See also machine translated document (“MTD”)).
Aoki discloses in Figs. 1, 3 and 5 a wafer grinding apparatus (e.g. element 2) that performs grinding processing for grinding a  semiconductor wafer (e.g. element 48) comprising a spindle (e.g. element 37); a grindstone (e.g. element 40/42) attached to the spindle; and a motor (e.g. element 38) configured to turn the spindle and rotate the grindstone to grind the semiconductor wafer; and wherein in the grinding processing, when a grinding amount (e.g. the thickness difference of element 48 before and after grinding as shown in Figs. 5A-C) is capable of being expressed as Kw, and a wear amount (¶[0045] of MTD) of the grindstone is capable of being expressed as expressed as Kt, the grinding amount being an amount for grinding the semiconductor wafer with the grindstone, and the wear amount being planned to  be generated by performing the grinding processing, the grindstone has, as a  characteristic, a wear rate expressed by a formula of Kt/Kw, and the wafer grinding apparatus further comprises a determination part that is capable of performing determination processing for determining whether a grinding state with respect to the semiconductor wafer is abnormal or  normal, based on a load current of a motor (e.g. element 38) for rotating the  grindstone in the grinding processing.
Aoki further teaches that a method for grinding a workpiece, which comprises a grinding feed stopping step of stopping the grinding feed when the load current value of the above reaches the specified load current value (¶[0009] of MTD). Furthermore, Aoki teaches that arrows A and B shown (Fig. 4) indicate minimum and maximum load current values during the grinding process and since the load current value of the motor 38 reached 8.0 amperes, which is the 
Since all the recited elements are taught by Aoki, it is within the scope of the invention to express the wear rate by a formula of Kt/Kw.
The device structure [method] as recited in the claim is met by Aoki. The difference between Aoki and the present claim is the recited wear rate is 5% or more, and less than 200%. 
Aoki fails to teach the recited wear rate. However, Applicant has not disclosed that the range is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical. It has been held that the range will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such range is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Response to Arguments
6.	Applicant's arguments filed 11/16/20 have been fully considered. While the amendments of claims 1 and 6 are sufficient to overcome the 101 rejection, the amendment of the claims and the incorporation of claims 4 and 9 -- omitted in the previous Office action, but do not require new art -- is met by Aoki. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893